Citation Nr: 0326257	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  02-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased (compensable) rating for 
degenerative arthritis of the subtalar joint of the right 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





REMAND

The exact dates of the veteran's active military have not 
been verified.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied a 
compensable disability rating for the veteran's service 
connected degenerative arthritis of the subtalar joint of the 
right foot.

In July 2001 the most recent VA Compensation and Pension 
examination of the veteran's service connected arthritis of 
the right foot was conducted.  Apparently the claims file was 
unavailable to the examining physician.  The veteran's 
representative submitted a memorandum in October 2001 that 
indicated that because the examiner had not reviewed the 
claims file the examination was inadequate.  The veteran's 
representative also requested that another VA examination of 
the veteran be conducted.

As noted above, the veteran's period of active military 
service has not been verified.  There is an old photocopy of 
what appears to be the veteran's discharge papers, DD 214, of 
record.  However, the copy is so faded as to be unreadable.  
Since the case needs to be remanded for a VA examination 
anyway, the RO should verify the veteran's military service 
with the service department or appropriate depository of 
records.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the appellant of 
the time he has in which to submit 
additional evidence.

2.  The RO should attempt to verify, 
through official channels, the veteran's 
periods of military service.  
Verification of service should be done 
with either the service department or the 
National Personnel Records Center (NPRC), 
whichever is appropriate.

3.  The veteran should be accorded the 
appropriate VA examination for arthritis 
of the right foot and ankle.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner in conjunction with the 
examination.  All necessary tests should 
be conducted, including an x-ray of the 
veteran right foot and right ankle.  The 
examiner should review the results of any 
testing prior to completion of the report.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of arthritis 
of the subtalar joint of the right foot.  
The examiner should provide complete 
rationale for all conclusions reached.  

a.  With respect to the functioning of 
the veteran's right foot and ankle, 
attention should be given to the 
presence or absence of pain, any 
limitation of motion, swelling, muscle 
spasm, ankylosis, crepitus, effusion, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the veteran's pain on the function and 
movement of his right foot and ankle.  
See DeLuca v. Brown, 8 Vet. App. 202 
(1995); See 38 C.F.R. § 4.40 (2000) 
(functional loss may be due to pain, 
supported by adequate pathology).  In 
particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during 
exacerbation of the disability.

b.  The examiner is requested to 
comment on the degree of limitation on 
normal functioning caused by pain.  
Range of motion testing should be 
conducted to include the right foot and 
ankle.  The examiner should specify the 
results in actual numbers and degrees.  
The examiner should also indicate the 
normal range of motion for the areas 
tested and how the veteran's range of 
motion deviates from these norms.  

4.  The RO should readjudicate the claim 
in light of the evidence received.  The 
RO should indicate which specific 
diagnostic codes were used to rate the 
veteran's service connected degenerative 
arthritis of the subtalar joint of the 
right foot.  If the claim is denied, the 
RO should issue a Supplemental Statement 
of the Case and give the appellant an 
opportunity to respond, before the case 
is returned to the Board.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
obtained and a discussion of all 
pertinent regulations, including those 
implementing the VCAA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


